Citation Nr: 1236055	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  03-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from April 1966 to March 1968.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2004 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied TDIU.

In a decision issued in December 2006, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In January 2008, the Court issued an order that vacated the December 2006 Board decision and remanded the matter on appeal as it was intertwined with another issue that was remanded for readjudication consistent with the instructions outlined in a December 2007 Joint Motion by the parties.  In June 2008, November 2010, and September 2011 the Board remanded the case to the RO for further development.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: lumbosacral strain with spondylosis and degenerative joint and disc disease, rated 40 percent; eczematous dermatitis, rated 30 percent; and radiculopathy/radiculitis of the left and right leg rated 0 percent; the combined rating for his service connected disabilities is 60 percent.    

2.  The Veteran's service-connected disabilities are not reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational background.  





CONCLUSION OF LAW

The schedular criteria for TDIU are not met; referral for extraschedular consideration is not warranted; and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to an increased rating claim like TDIU, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2004 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A September 2011 letter provided notice regarding ratings and effective dates of awards prior to the readjudication of the claim in a July 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  He has therefore received the general-type notice described in Vazquez-Flores.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the claims files.  His Virtual VA file has also been reviewed.  He has not identified any pertinent evidence that is outstanding.  VA examinations and medical opinions were provided in March 2011, July 2011, and June 2012, addressing the TDIU claim.  The Board finds these examinations and medical opinions, taken together, are adequate for rating purposes, as the examiners expressed familiarity with pertinent medical history, and conducted thorough medical examinations, noting all findings necessary for consideration of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where a veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

First, the Board notes that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met; he does not have a 70 percent or higher combined rating for service-connected disabilities, nor does he have a 60 percent or higher rated single service-connected disability..  His service-connected disabilities include: lumbosacral strain with spondylosis and degenerative joint and disc disease, rated 40 percent; eczematous dermatitis, rated 30 percent; and radiculopathy/radiculitis of the left and right leg rated 0 percent; the combined rating for the service connected disabilities is 60 percent.

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

The Veteran contends that his service-connected disabilities prevent him from seeking, gaining, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities, alone, preclude his participation in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.  

A 2002 VA spine examination noted that the Veteran voluntarily resigned from his position at the Dallas-Fort Worth airport in 2002 due to back problems when "he reached the point where just standing and walking was too much."  He also reported to that examiner that after January 2002 he had missed so much work due to his back problems that he received a warning from his administrative superior.  In July 2003 his sister/co-worker reported that "[o]n many occasions his back condition prevented him from attending work and performing his routine, daily duties in the course of his employment . . . for days at a time."  In December 2010 the RO requested that the Veteran provide additional information regarding his previous employer, including the completion of VA Form 21-4192, Request for Employment Information, by his former employer, the Dallas-Fort Worth airport.  However, he never provided the information sought; no completed VA Form 21-4192 was received.  The Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
An August 2003 VA examination report notes that the Veteran reported that he had to leave his job in May 2002 due to chronic back pain with prolonged standing; however, the examiner opined that "[t]his condition has not significantly or adversely affected the patient's normal occupational or daily activities."  In April 2008, a private physician, Dr. M. C. Race, concluded that the Veteran "has been unable to work because of these back problems and sciatica."  Most recently, a March 2011 VA examination report and a July 2011 addendum concluded that the Veteran "is not employable in his most recent employment as a customer service representative/taxi valet due to his service-connected lumbar spine condition."  The examiner also noted that the "Veteran does appear capable of sedentary work not requiring lifting greater than 20 lbs or repetitive bending or twisting at the waist." 

Another VA medical opinion was provided in June 2012.  The provider reviewed the medical evidence and concluded that the Veteran "was not unemployable due to his service-connected medical or musculoskeletal conditions."  As to each service-connected disability, the provider noted that the Veteran appears capable of sedentary work.  With respect to the back and radiculopathy disabilities, the Veteran appeared incapable of light manufacturing or heavy manual labor work.  However, with respect to the eczema, the provider concluded that he was capable of light manufacturing, heavy manual labor, or any other type of work due to that condition. 

The evidence of record shows that the Veteran reported that his education included a year of college.  See VA Form 21-8940.  He worked in printing for 20 years and ran his own business, then he worked in insurance for seven years, then he returned to printing.  Finally, beginning in early 2001 he worked in ground transport for the Dallas-Fort Worth Airport until March 2002.  See August 2002 VA examination report; VA Form 21-8940.  He has reported that his year of highest earnings occurred when he was an executive for Western Fidelity Insurance.

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities are of such an unusual disabling nature as to preclude him from participating in all types of substantially gainful employment.  While Dr. Race concluded that the Veteran was unable to work due to his back problems, his conclusion was not accompanied by an explanation of rationale.  It is unclear whether Dr. Race believes that the Veteran could not perform any type of gainful employment due to his back problems or whether, when he said the Veteran was unable to work, was referring solely to the Veteran's last job as a taxi valet.  Hence, Dr. Race's conclusions may be accorded little probative weight.  Nieves-Rodriguez v. Peake, 22 Vet .App. 295, 304 (2008) (concluding that medical opinion is not entitled to any weight "if it contains only data and conclusions"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (stating that VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The 2011 VA medical opinions indicate that the Veteran's service-connected back disability precluded employment as a taxi valet.  However, those opinions were equally clear that the Veteran is capable of sedentary work.  The 2012 medical opinion is also clear on the point that the Veteran was capable of sedentary work despite his service-connected disabilities.  Moreover, the record shows that the Veteran has engaged in sedentary work in the past, as evidenced by his work history which includes serving as an executive for an insurance company.

The Board is aware of the representative's September 2012 statement that "there is no evidence in the claims file showing that he is qualified to perform . . . sedentary work."  However, the Veteran's own representations in his VA Form 21-8940, dated in October 2011, contradict that contention, as he listed his educational qualifications as including a year of college, and reported that his occupational history included sedentary work-as an executive for an insurance company.

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show impairment due to service connected disability which would preclude sedentary types of employment which are consistent with the Veteran's reported educational attainment and vocational history, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the 2012 VA medical opinion which clearly establishes that the Veteran's service-connected disabilities do not cause him to be unemployable. 
The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


